United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1447
                                   ___________

David F. Leach,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Mediacom,                               *
                                        *
            Appellee,                   *      [PUBLISHED]
                                        *
United States of America,               *
                                        *
            Movant Below.               *
                                   ___________

                             Submitted: December 10, 2003
                                Filed: June 28, 2004
                                 ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      David F. Leach appeals the district court’s1 dismissal of his complaint,
purportedly brought under the Cable Communications Policy Act. See 47 U.S.C.
§ 521 et seq. Having carefully reviewed the record, we agree with the district court


      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
that there is no implied private right of action under 47 U.S.C. § 531(e), as Congress
expressly gave the franchiser enforcement authority. See Alexander v. Sandoval, 532
U.S. 275, 290 (2001) (“The express provision of one method of enforcing a
substantive rule suggests that Congress intended to preclude others.”) Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-